Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 

 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a system comprising: a radio frequency signal generation module; a movable radio frequency probe coupled to the radio frequency signal generation module; a thermal imaging sensor; and	 a signal phase synchronization module coupled to the thermal sensor and the radio frequency signal generation module to provide high-frequency in-phase radio frequency signals to locate defects in a semiconductor device. 										The most relevant prior art references are due to Mun et al. (Patent No.: US 9,500,599 B2), Nakamura et al. (Pub. No.: US 2017/0299534 A1) and Solter (Patent No.: US 4,965,451).		
 	Mun et al. teaches a surface inspection apparatus and method of inspecting chip surfaces includes an inspection laser beam which is irradiated onto a plurality of semiconductor chips such that the semiconductor chips are partially and simultaneously heated. Thermal waves are detected in response to the inspection laser beam and thermal images are generated corresponding to the thermal waves. A surface image is generated by a lock-in thermography technique and hold exponent analysis of the thermal image, thereby generating surface image in which a surface defect is included. 										Nakamura et al. teaches an analysis system and analysis method that identifies heat source position inside a measurement object with high accuracy. It includes a condition setting unit that sets a measurement point for one surface of the measurement object, a tester that applies a stimulation signal to the measurement object, a light source that irradiates the measurement point of the measurement object with light, a photo detector that detects light reflected from a predetermined measurement point on the surface of the measurement object according to the irradiation of light and outputs a detection signal, and an analysis unit that derives a distance
from the measurement point to the heat source position based on the detection signal and the stimulation signal and identifies the heat source position.
Lastly Solter teaches a method and apparatus to effect contactless testing of the surface and inner structure of a solid workpiece. A single pulse of an electromagnetic exciting beam, preferably of a focused beam, is projected against the workpiece and the effect of the locally and temporarily induced workpiece temperature is measured. It provides information concerning the surface and inner structure of the workpiece. The single pulse of the laser beam is broken up into a multiplicity of component beams whose images, simultaneously projected upon the workpiece, are combined in a field or line by means of which the workpiece is analyzed.		
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method comprising: providing an integrated radio frequency thermometry system for generating synchronous amplified radio frequency signals; providing a selected semiconductor device for defect testing; applying the synchronous amplified radio frequency signals to the semiconductor device; generating thermal images of the semiconductor device to detect a thermal signature from the defect in the semiconductor device; and mapping the location of the defect.
The most relevant prior art references are due to Mun et al. (Patent No.: US 9,500,599 B2), Nakamura et al. (Pub. No.: US 2017/0299534 A1) and Solter (Patent No.: US 4,965,451).		
 	Mun et al. teaches a surface inspection apparatus and method of inspecting chip surfaces includes an inspection laser beam which is irradiated onto a plurality of semiconductor chips such that the semiconductor chips are partially and simultaneously heated. Thermal waves are detected in response to the inspection laser beam and thermal images are generated corresponding to the thermal waves. A surface image is generated by a lock-in thermography technique and hold exponent analysis of the thermal image, thereby generating surface image in which a surface defect is included. 										Nakamura et al. teaches an analysis system and analysis method that identifies heat source position inside a measurement object with high accuracy. It includes a condition setting unit that sets a measurement point for one surface of the measurement object, a tester that applies a stimulation signal to the measurement object, a light source that irradiates the measurement point of the measurement object with light, a photo detector that detects light reflected from a predetermined measurement point on the surface of the measurement object according to the irradiation of light and outputs a detection signal, and an analysis unit that derives a distance
from the measurement point to the heat source position based on the detection signal and the stimulation signal and identifies the heat source position.
Lastly Solter teaches a method and apparatus to effect contactless testing of the surface and inner structure of a solid workpiece. A single pulse of an electromagnetic exciting beam, preferably of a focused beam, is projected against the workpiece and the effect of the locally and temporarily induced workpiece temperature is measured. It provides information concerning the surface and inner structure of the workpiece. The single pulse of the laser beam is broken up into a multiplicity of component beams whose images, simultaneously projected upon the workpiece, are combined in a field or line by means of which the workpiece is analyzed.		
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-16: these claims are allowed because of their dependency status from claim 9.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a non-transitory computer-readable medium for execution by a computing device to control an RF-based thermometry system for non-destructive defect isolation in a semiconductor device comprising:	directing a radio frequency signal generation module to generate a synchronous amplified radio frequency signal;	determining a synchronous amplified radio frequency signal output to a movable radio frequency probe; determining a supply power for a thermal imaging sensor; collecting data for a thermal signature from a defect in a semiconductor device; and generating a thermal imaging map of the defect in the semiconductor device.
The most relevant prior art references are due to Mun et al. (Patent No.: US 9,500,599 B2), Nakamura et al. (Pub. No.: US 2017/0299534 A1) and Solter (Patent No.: US 4,965,451).		
 	Mun et al. teaches a surface inspection apparatus and method of inspecting chip surfaces includes an inspection laser beam which is irradiated onto a plurality of semiconductor chips such that the semiconductor chips are partially and simultaneously heated. Thermal waves are detected in response to the inspection laser beam and thermal images are generated corresponding to the thermal waves. A surface image is generated by a lock-in thermography technique and hold exponent analysis of the thermal image, thereby generating surface image in which a surface defect is included. 										Nakamura et al. teaches an analysis system and analysis method that identifies heat source position inside a measurement object with high accuracy. It includes a condition setting unit that sets a measurement point for one surface of the measurement object, a tester that applies a stimulation signal to the measurement object, a light source that irradiates the measurement point of the measurement object with light, a photo detector that detects light reflected from a predetermined measurement point on the surface of the measurement object according to the irradiation of light and outputs a detection signal, and an analysis unit that derives a distance
from the measurement point to the heat source position based on the detection signal and the stimulation signal and identifies the heat source position.
Lastly Solter teaches a method and apparatus to effect contactless testing of the surface and inner structure of a solid workpiece. A single pulse of an electromagnetic exciting beam, preferably of a focused beam, is projected against the workpiece and the effect of the locally and temporarily induced workpiece temperature is measured. It provides information concerning the surface and inner structure of the workpiece. The single pulse of the laser beam is broken up into a multiplicity of component beams whose images, simultaneously projected upon the workpiece, are combined in a field or line by means of which the workpiece is analyzed.		
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-20: these claims are allowed because of their dependency status from claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08/25/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812